Citation Nr: 0937982	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  94-45 961	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for an active psychosis 
for treatment purposes.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1973 to 
December 1978.  He had additional service in the California 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In December 1999, August 2003, and 
September 2004, the Board, among other things, remanded the 
two claims on appeal for further development.


FINDING OF FACT

It is as likely as not that the Veteran's delusional disorder 
had its onset during his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has a delusional disorder that was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Entitlement to service connection for an active psychosis 
for treatment purposes is a moot issue.  38 U.S.C.A. § 1702 
(West Supp. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as psychoses, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

On his November 1995 application for benefits, the Veteran 
initially filed a claim of service connection for 
posttraumatic stress disorder (PTSD).  The Veteran has never 
been diagnosed with PTSD.  In July 1996, he stated that he 
was not filing a service connection claim for PTSD; rather, 
he was claiming a psychiatric disorder in general.  The issue 
has since been properly characterized as a claim of service 
connection for a psychiatric disorder.

A review of the Veteran's service treatment records reveals 
no in-service diagnosis of a psychiatric disorder or any 
mental health treatment records.  Additionally, the 
psychiatric portion of his October 1972 entrance examination 
and his December 1978 separation examination was normal.  
However, at his separation examination, he checked the box 
"yes," when he was asked if he had or ever had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  Notably, 
the Veteran reported that he was treated for a mental 
condition when he was seen by a Marjory Daymude at the mental 
hygiene clinic in 1978.

In September 2004, the Board remanded the claim, in part, to 
obtain any in-service mental hygiene clinic/psychiatric 
treatment records from Irwin Army Hospital at Fort Riley in 
Kansas.  In February 2006, that facility informed VA that no 
records were available.  Even so, in view of the Veteran's 
comments at his separation examination, there is at least 
some indication that he experienced psychiatric symptoms 
during his active military service and that he was treated 
for those symptoms.

There are no post-service treatment records dated within one 
year of the Veteran's separation from active military service 
by which to establish that a psychosis became manifest to a 
compensable degree within that time period.  Thus, service 
connection is not warranted for a psychosis on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Treatment records from the VA Medical Center in Topeka, 
Kansas, reflect post-service psychotherapy as early as May 
1980.  Records from that time period document symptoms of 
emotional dysfunction, anxiety, depression, frustration, 
anger, lapses of memory, sleep deprivation, dissociative 
episodes, and imagery problems.  Although no specific 
diagnosis was made, it was noted that the Veteran had the 
potential for self-destructive behavior and that he possibly 
fit the profile for being immature and psychopathic or 
markedly schizophrenic.

More recent medical records reflect a current diagnosis of a 
delusional disorder.  In January 2008, the Veteran underwent 
VA psychiatric examination.  The examiner diagnosed the 
Veteran with delusional disorder, persecutory type.  The 
diagnosis is consistent with others made during the pendency 
of the claim.  In May 1995, the Veteran was diagnosed by 
psychologist W.J.C. with bipolar I disorder, most recent 
episode manic, with psychotic features, or delusional 
disorder, persecutory and grandiose types.  The evaluation 
was made as part of a Connecticut Bureau of Disability 
Determination.  A subsequent evaluation by M.M., M.D., in 
November 1995, reflected a diagnosis of delusional disorder, 
grandiose and persecutory types.

At a March 1996 VA psychiatric examination, the diagnosis was 
schizoaffective disorder.  The examiner commented that the 
diagnosis was being made in the presence of delusional ideas.  
In the course of mental health treatment, VA treatment 
providers have provided various diagnoses, including 
delusional disorder, schizoaffective disorder, bipolar 
disorder, adjustment disorder, and personality disorder.  
Given that the January 2008 VA examiner was able to review 
the previous evaluations and to conduct a thorough evaluation 
of the Veteran, a delusional disorder is likely the 
appropriate diagnosis.  Additionally, the two comprehensive 
private examination reports from 1995 also reflected a 
diagnosis of delusional disorder.  Thus, the evidence 
establishes the existence of a current disability.  In order 
for service connection to be warranted, there must be 
sufficient evidence linking the Veteran's delusional disorder 
to his active military service; i.e., the delusional disorder 
must be the result of an event, injury, or disease that was 
incurred during service, or simply had its onset during that 
time period.

The Veteran has set forth several theories of origin for his 
psychiatric disorder.  It can be inferred from his statements 
that he believes he has experienced symptoms since his time 
on active duty similar to those that have been manifest 
during the claim.  In the course of treatment, no medical 
provider has explicitly commented on the origin of the 
delusional disorder.  The March 1996 VA examiner implied that 
the Veteran's psychiatric disorder could have had its onset 
at a much earlier date when he stated that the Veteran's 
deficits have become more obvious in the last few years, 
although some symptoms possibly appeared earlier in life, but 
were not diagnosed and not treated since they did not disrupt 
the Veteran's functioning so severely.  Pursuant to the 
Board's September 2004 remand, the Veteran was to be 
scheduled for a VA psychiatric examination in order to 
address the question of the origin of the Veteran's 
psychiatric disorder.

As noted previously, the Veteran underwent VA examination in 
January 2008 and received a diagnosis of delusional disorder.  
The examiner did not provide a straightforward or unequivocal 
opinion on the matter of etiology.  He gave the opinion that 
the Veteran's delusional disorder is less likely than not 
attributable to or related to any disease or incidents during 
his active service, any disease or incidents prior to his 
service, or any disease or incidents after his service.  The 
examiner stated that the disorder is also less likely than 
not related to the combination of such causes or to some 
other identifiable causes.  He also stated that no clear 
congenital etiology has been identified in this case and that 
delusional disorders are acquired and unknown to be 
developmental.  The examiner concluded that no clear etiology 
can be identified at this time.  Although the opinion seems 
nonsensical in that the examiner found that the Veteran's 
psychiatric disorder is not attributable to any period of his 
life, the examiner may have been indicating that he can not 
identify the exact cause of the disorder to any degree of 
medical certainty.  Even so, other aspects of the 
January 2008 report shed light on when the delusional 
disorder began.

One possible theory of the origin of the disorder set forth 
by the Veteran is that it resulted from his exposure to toxic 
or radioactive materials.  The examiner found that the 
Veteran has had numerous medical evaluations, none of which 
has clearly demonstrated a link between various somatic 
complaints and toxic or radiation exposure.  Additionally, 
the Veteran alleges that the disorder may be the result of 
his father being exposed to radiation during his time in 
military service.  The examiner stated that, although 
specific genetic diseases have been known to occur in the 
offspring of those exposed to radioactive material, none of 
the Veteran's medical evaluations has identified this.  
Moreover, the examiner found that there is no clear evidence 
that the Veteran's delusions are due to the effect of drug 
abuse, medication, or his specified general medical 
conditions.

Although the Veteran's psychiatric disorder clearly presents 
a complex case to even those with medical expertise, the VA 
examiner provided insight into when the delusional disorder 
had its onset.  When discussing the possibility of onset in 
the 1990s, the examiner noted that the Veteran had in fact 
had several psychiatric symptoms for which he was treated 
extensively prior to this time, for example, in 1978 when he 
was referred to the mental health clinic while in the United 
States Army.  Significantly, the examiner stated that the 
Veteran presents with a chronic psychiatric syndrome with 
unknown date of onset, but clearly he began receiving 
treatment in 1978.

In consideration of the evidence of record, the date of onset 
of the Veteran's delusional disorder is unclear.  Additional 
examination would not likely result in a definitive answer.  
Nevertheless, the evidence tends to show that Veteran was 
seen for mental health treatment during his active military 
service in 1978.  The January 2008 VA examiner appears to 
have endorsed this aspect of the Veteran's medical history 
despite the ambiguous opinion that he provided.  
Additionally, the Veteran reported this treatment at his 
separation examination along with several psychiatric 
symptoms.  The cause of the Veteran's delusional disorder may 
never be known.  However, the best evidence of record leads 
the Board to find that it is at least as likely as not that 
the Veteran's delusional disorder had its onset in about 1978 
during his active military service.  That is, when reasonable 
doubt is resolved in the Veteran's favor, the evidence 
establishes a link between his current disability and his 
active military service.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  Accordingly, service 
connection is warranted for a delusional disorder.

Under 38 U.S.C.A. § 1702 (West Supp. 2009), service 
connection may be warranted for treatment purposes if, among 
other things, a veteran of the Vietnam era developed an 
active psychosis within two years after discharge or release 
from active military service and before May 8, 1977.  In view 
of the favorable outcome of the claim of service connection 
for a psychiatric disorder, consideration of entitlement to 
service connection for an active psychosis for treatment 
purposes under 38 U.S.C.A. § 1702 is no longer warranted.  
The appeal as to this issue is dismissed as moot.  See Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the 
proper remedy to employ when an appeal has become moot).


ORDER

Service connection for delusional disorder is granted.

The appeal of entitlement to service connection for an active 
psychosis for treatment purposes is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


